DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-28 are pending.
Claims 1-28 are under examination.

Priority
	This application is a national stage entry (371) of PCT/2019/013547, filed 1/14/2019, which claims priority from U.S. provisional application 62/618/146, filed 1/12/2018, which is acknowledged.

Information Disclosure Statement
	Applicant’s IDS submitted 12/26/2021 and IDS submitted 1/21/2022 have been acknowledged and considered. Signed copies are attached hereto.

Specification
	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

	Note the hyperlinks on page 4 and page 33 of the instant specification.

Claim Objections
	Claim 1 objected to because in line 1, the phrase “…for which binding to CD38 is indicated” is unclear on exactly what is binding to CD38 (e.g. antibodies, ligands, etc). 
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating hematological cancers and autoimmune diseases, for which binding to CD38 is indicated, wherein the autoimmune disease is selected from the group consisting of collagen-induced arthritis, and rheumatoid arthritis, does not reasonably provide enablement for treating any disease, any cancer, or any autoimmune disease, for which binding to CD38 is indicated, using the claimed antibody.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the invention commensurate in scope with these claims.
	Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims. See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).
	In the instant case, claim 1 is broadly directed to a method of treating any disease in a subject for which binding to CD38 is indicated, the method comprising subcutaneously administering to the subject a unit dosage form of an isolated human anti-CD38 antibody, wherein the anti-CD38 antibody comprises a variable heavy (VH) chain region comprising a CDR1 having the amino acid sequence of SEQ ID NO: 3, a CDR2 having the amino acid sequence of SEQ ID NO:4, and a CDR3 having the amino acid sequence of SEQ ID NO:5; and a variable light (VL) chain region comprising a CDR1 having the amino acid sequence of SEQ ID NO:6, a CDR2 having the amino acid sequence of SEQ ID NO:7 and a CDR3 having the amino acid sequence of SEQ ID NO: 8. These SEQ ID NOs correspond to the CDRs of Ab79.
	Claim 11 is broadly directed to a method of treating any autoimmune disease and any cancer.
	Claim 12 is broadly directed to a method of treating autoimmune thrombocytopenia, immune mediated thrombocytopenia, idiopathic thrombocytopenia purpura, systemic lupus erythematosus (SLE), rheumatoid arthritis (RA), inflammatory bowel disease (IBD), ulcerative colitis (UC), myasthenia gravis (MG), neuromyelitis optica (NMO), immune thrombocytopenic purpura (ITP), thrombotic thrombocytopenic purpura (TTP), anti-phospholipid syndrome (APS), pemphigus vulgaris (PV), pemphigus foliaceus (PF), anti-NMDAR encephalitis (NMDR), autoimmune hemolytic anemia (AIHA), Grave's disease, membranous nephropathy, Sjogren's syndrome (SS), ANCA vasculitis, epidermolysis bullosa acquisita (EBA), bullous pemphigoid (BP), Hashimoto's thyroiditis, scleroderma, IgG4-related disease, and graft-v-host disease.
	The specification discloses that increased expression of CD38 has been documented in a variety of diseases of hematopoietic origin, as well as cell lines derived therefrom, and has been described as a negative prognostic marker in hematologic cancers and prior art therapeutic anti-CD38 antibodies bind to red blood cells (RBCs) and platelets (paragraphs 0009-0010). The specification discloses working examples in regards to treating Collagen-Induced Arthritis (CIA) patients with AB79 (paragraph 00359; paragraph 00365; paragraph 00366; paragraph 00371). The specification further discloses that CIA features a symmetrical small joint polyarthritis that resembles human RA in paragraph 00366.
	The nature of the invention is complex and unpredictable, as it involves the effects of biological molecules on healthy and diseased physiological systems. As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity. This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology’, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).
	The amount of detailed guidance and working examples provided in the specification are of a far more limited scope than that of the claims. Regarding the scope of diseases that can be treated or prevented, the specification asserts that the method works and is applicable to any disease, any cancer, any autoimmune disease for which binding to CD38 is indicated. The working examples are not commensurate in scope with these assertions. The specification discloses that increased expression of CD38 has been documented in a variety of diseases of hematopoietic origin, as well as cell lines derived therefrom, and has been described as a negative prognostic marker in hematologic cancers and prior art therapeutic anti-CD38 antibodies bind to red blood cells (RBCs) and platelets (paragraphs 0009-0010; working examples). The specification discloses working examples in regards to treating RA, SLE, CIA, and MM patients with AB79 (paragraph 00305; paragraph 00359; paragraph 00365; paragraph 00366; paragraph 00368; paragraph 00371; paragraph 00385; paragraph 00402). However, none of these working examples and disclosures reasonably provide enablement for treating any disease, any cancer, any autoimmune disease for which binding to CD38 is indicated.Regarding the state of the art (Benfaremo D, Gabrielli A. Is There a Future for Anti-CD38 Antibody Therapy in Systemic Autoimmune Diseases? Cells. 2019 Dec 27;9(1):77), even after the filing date of instant application, anti-CD38 therapy may be effective for the treatment of established autoimmune diseases, such as systemic lupus erythematosus, systemic sclerosis, Sjögren’s syndrome and anti-neutrophil cytoplasmic antibody (ANCA)-associated vasculitis. However, it is also disclosed that despite the fascinating perspectives of targeting CD38 in autoimmune diseases, there are also several potential limitations that should be underlined. Most of them arise from the broader immunomodulatory role of CD38 itself, which is linked to its multifunctional activity as an ecto-enzyme…using a drug that promotes the activity of effector T cells in systemic autoimmune diseases may not be as beneficial…depletion of immunosuppressive and regulatory subtypes may limit the efficacy of anti-CD38 therapies, or, in worst cases, induce a flare of the autoimmune disease…the role of CD38 in the development of autoimmunity and its implications are still controversial, as is the role of regulatory B cells in patients with established autoimmune diseases, in which they have been shown to be already reduced and functionally impaired.” (“3. Potential Limitations of Targeting CD38 in Autoimmune Diseases”). Further, based on the teachings of Benfaremo, there is no clear evidence that anti-CD38 therapy is actually effective for the treatment of established autoimmune diseases, such as systemic lupus erythematosus, systemic sclerosis, Sjögren’s syndrome and anti-neutrophil cytoplasmic antibody (ANCA)-associated vasculitis. For example, Benfaremo discloses The lack of effective disease-modifying treatments in SLE and the evidence of the role of CD38 positive cells in SLE pathogenesis might, therefore, encourage the use of therapies that effectively deplete antibody-producing plasma cells (“2.1. Systemic Lupus Erythematosus”).
	Accordingly, one would not be enabled for administering the claimed antibody to treat all diseases, all cancers, or all autoimmune diseases, for which binding to CD38 is indicated, based on the disclosure of the specification and the state of the art.
	Regarding the scope of the claimed anti-CD38 antibody encompassed by the claims, the specification provides evidence that antibodies ab19 and ab79 may have some therapeutically relevant activity. However, increased expression of CD38 has been documented in a variety of diseases of hematopoietic origin, as well as cell lines derived therefrom, and has been described as a negative prognostic marker in hematologic cancers and prior art therapeutic anti-CD38 antibodies bind to red blood cells (RBCs) and platelets (paragraphs 0009-0010; working examples); and anti-CD38 therapy would not be effective in treating all autoimmune diseases due to the many limitations discussed above. The specification only discloses working examples in regards to treating CIA, which resembles RA, by administering the claimed anti-CD38 antibody.
	Due to the large quantity of experimentation necessary to determine which diseases, autoimmune diseases, cancers, can be treated/prevented with anti-CD38 antibody encompassed by the claims, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same, the complex nature of the invention, the contradictory state of the prior art, the unpredictability of the effects of biological molecules on healthy and diseased physiological systems, and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (WO 2012/092612 A1, published 7/5/2012), further in view of Jorgensen (Ann Pharmacother. 1996 Jul-Aug;30(7-8):729-32., published July 1996).
	In regards to claims 1-6, 11-14, and 16-23, Takeda teaches a method of treating a hematological cancer or rheumatoid arthritis or collagen-induced-arthritis, in a subject, the method comprising administering to the subject, an anti-CD38 antibody comprising SEQ ID NOs: 3-8 (claim 19). Takeda SEQ ID NOs: 3-8 are identical to instant SEQ ID NOs: 3-8 (See below).

	Takeda page 58: 

    PNG
    media_image1.png
    389
    180
    media_image1.png
    Greyscale




	Instant Specification page 28

    PNG
    media_image2.png
    152
    634
    media_image2.png
    Greyscale

	
	Takeda further teaches SEQ ID NOs: 9-12 (claims 4, and 7-8), which are identical to instant SEQ ID NOs: 9-12 as in instant claims 3-4 (See below).

Takeda SEQ ID NO: 9 against Instant SEQ ID NO: 9

    PNG
    media_image3.png
    307
    727
    media_image3.png
    Greyscale



Takeda SEQ ID NO: 10 against Instant SEQ ID NO: 10

    PNG
    media_image4.png
    292
    728
    media_image4.png
    Greyscale




Takeda SEQ ID NO: 11 against Instant SEQ ID NO: 11

    PNG
    media_image5.png
    694
    725
    media_image5.png
    Greyscale







Takeda SEQ ID NO: 12 against Instant SEQ ID NO: 12

    PNG
    media_image6.png
    380
    727
    media_image6.png
    Greyscale

	
	Takeda teaches the disease is CIA, RA, or hematological cancer (claim 20; page 56).
	Takeda further teaches administering pharmaceutical compositions in unit dosage form (paragraph 204; paragraphs 00183-00188; paragraphs 200-201), and administration of a single dose of Ab79 at 0.3 mg/kg (paragraph 0039; Figure 7) and 0.1 mg/kg (page 57). 
	Takeda teaches administering the antibody by subcutaneous administration as a preferred embodiment (paragraph 00189).
	Takeda further teaches the disease can be multiple myeloma, chronic lymphoblastic leukemia, chronic lymphocytic leukemia, plasma cell leukemia, acute myeloid leukemia, chronic myeloid leukemia, B-cell lymphoma, or Burkitt's lymphoma (paragraph 0063).
	Takeda does not teach that the unit dosage form is in a volume of 3 mL or less.	This deficiency is made up for by Jorgensen.
	Jorgensen teaches the pain of a subcutaneous injection is related to injection volume in the thigh. The results show that increasing the volume from 0.5 to 1.0 mL increases the pain significantly. The findings from this study should be considered when injection preparations for subcutaneous administration are formulated. The volume should generally be less than 1.0 mL if injected into the thigh.
	It would have been obvious to one of ordinary skill in the arts to modify the method of Takeda to further comprise administering the anti-CD38 antibody in a volume of 1 mL or less. One of ordinary skill would have been motivated to subcutaeneously administer an injection volume that does not cause significant pain in the patient, which is at a volume of less than 1.0 mL. One of ordinary skill in the arts would have had a reasonable expectation of success as Takeda already teaches that subcutaneous injection methods are preferred and further teaches optimizing the concentration dosages (paragraphs 00203-00211). 
	In regards to claims 7-10, and 25-28 as evidenced by the instant specification paragraphs 00111, treatment of patients with anti-CD38 antibodies that bind to RBCs and platelets may also result in life threatening side effects. For example, treatment of RRMM with MOR202 resulted in several serious treatment-emergent adverse events (TEAEs) (see, e.g., Raab et al. (2015) Blood 126: 3035). The most common TEAEs at any grade were anemia (15 patients, 34%), fatigue (14 patients, 32%), infusion-related reactions (IRRs) and leukopenia (13 patients, 30% each), lymphopenia and nausea (11 patients, 25% each). Grade >3 TEAEs were reported for 28 patients (64%).
	However, as also evidenced by instant specification paragraph 00115, the safety, tolerability, pharmacokinetics, and pharmacodynamics of AB79, which is the anti-CD38 antibody comprising the claimed sequences, was then characterized clinically in a randomised, double-blind, placebo-controlled study of a single intravenous (IV) infusion or 1 mL subcutaneous (SC) injection in escalating dose cohorts of healthy human subjects. AB79 was well tolerated, all adverse events (AEs) were mild or moderate and there were no withdrawals due to AEs or infusion reactions (Fedyk et al. (2018) Blood 132:3249). Further, Table 13 which indicates all the TEAEs and AEs in AB79 treated groups, does not report any patients with hemolytic anemia or thrombocytopenia.
	As further evidenced by instant specification paragraph 00115, AB79 reduced levels of plasmablasts and natural killer (NK) cells at similar doses, with a 50% of maximum effective dose (EDso) of 0.003 mg/kg IV and 0.1 mg/kg SC. Reductions in total immunoglobulins (Ig) M and A occurred without comparable changes in IgG. Total white blood cell, granulocyte, lymphocyte, red blood cell, and platelet counts remained within normal ranges for all dose levels.
	Thus the limitations of administering the antibody does not cause hemolytic anemia or thrombocytopenia; administering the antibody results in less than 10% of grade 3 or 4 of one or more TEAEs selected from the group consisting to anemia, hemolytic anemia, thrombocytopenia, fatigue, infusion-related reactions, leukopenia, and lymphopenia; administering the antibody results in less than 10%, less than 20%o, less than 30%, less than 40%, or less than 50% depletion of RBC; administering the antibody results in less than 10% depletion, less than 20%, less than 30%, less than 40%, or less than 50%o depletion of platelets, would naturally follow from the administration of the antibody at under 3 ml volume with a dosage between 0.03 and 0.6 mg/kg. 
	In regards to claim 15, and 24 the limitations which recite that the multiple myeloma is relapsed, relapsed and refractor or newly diagnosed cover every variation of multiple myeloma and thus do not limit the type of multiple myeloma to be treated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15-37 of copending Application No. 17/041,783 in view of Takeda (WO 2012/092612 A1, published 7/5/2012), and Jorgensen (Ann Pharmacother. 1996 Jul-Aug;30(7-8):729-32., published July 1996).
	The copending application claims a method for treating a hematological cancer in a subject, the method comprising subcutaneously administering to the subject an isolated human anti-CD38 antibody, wherein the anti-CD38 antibody comprises a variable heavy (VH) chain region comprising a CDR1 having the amino acid sequence of SEQ ID NO:3, a CDR2 having the amino acid sequence of SEQ ID NO:4, and a CDR3 having the amino acid sequence of SEQ ID NO:5; and a variable light (VL) chain region comprising a CDR1 having the amino acid sequence of SEQ ID NO:6, a CDR2 having the amino acid sequence of SEQ ID NO:7 and a CDR3 having the amino acid sequence of SEQ ID NO:8. SEQ ID NOs: 3-8 are identical to instant SEQ NOs: 3-8.
	.
	The copending application claims the anti-CD38 antibody does not cause hemolytic anemia or thrombocytopenia.
	The copending application claims administering the anti-CD38 antibody results in less than 30% incidence of grade 3 or 4 of one or more treatment-related adverse events (TRAEs) or treatment-emergent adverse events (TEAEs) selected from the group consisting of anemia, including hemolytic anemia, thrombocytopenia, fatigue, infusion-related reactions (IRRs), leukopenia, and lymphopenia.  
	The copending application claims anti-CD38 antibody results in less than 10% depletion of RBCs.  
	The copending application claims the anti-CD38 antibody results in less than 10% depletion of platelets.  
	The copending application claims the hematological cancer is selected from the group consisting of multiple myeloma, chronic lymphoblastic leukemia, chronic lymphocytic leukemia, plasma cell leukemia, acute myeloid leukemia, chronic myeloid leukemia, B-cell lymphoma, and Burkitt lymphoma.  
	The copending application claims the hematological cancer is multiple myeloma.  
	The copending application claims the VH chain region has the amino acid sequence of SEQ ID NO:9 and the VL chain region has the amino acid sequence of SEQ ID NO: 10.  SEQ ID NOs: 9-10 are identical to instant SEQ NOs: 9-10.
	The copending application claims the anti-CD38 antibody comprises a heavy chain amino acid sequence of SEQ ID NO: 11 and a light chain amino acid sequence of SEQ ID NO: 12.  SEQ ID NOs: 11-12 are identical to instant SEQ NOs: 11-12.
	The copending application claims the human anti-CD38 antibody is administered in the form of a pharmaceutically acceptable composition.  
	The copending application claims  a unit dosage form comprising an isolated antibody that comprises a heavy chain variable region comprising SEQ ID NO:9 and a light chain variable region comprising SEQ ID NO:10, wherein the isolated antibody binds to CD38 and does not bind to human red blood cells, and the unit dosage form is formulated for subcutaneous administration of the antibody at a dosage of from 45 to 1,800 milligrams; and wherein the unit dosage form is formulated for subcutaneous administration of the antibody in the treatment of a hematological cancer.  
	The copending application claims the unit dosage form wherein the isolated antibody comprises a heavy chain comprising SEQ ID NO:11 and a light chain comprising SEQ ID NO: 12.  
	The copending application claims the unit dosage form wherein the hematological cancer is selected from the group consisting of multiple myeloma, chronic lymphoblastic leukemia, chronic lymphocytic leukemia, plasma cell leukemia, acute myeloid leukemia, chronic myeloid leukemia, B-cell lymphoma, and Burkitt lymphoma.  
	The copending application claims the unit dosage form wherein the hematological cancer is multiple myeloma.  
	The copending application claims the unit dosage form wherein the anti-CD38 antibody does not cause hemolytic anemia or thrombocytopenia.  
	The copending application claims the unit dosage form, wherein the anti-CD38 antibody results in less than 10%, less than 9%, less than 8%, less than 7%, less than 6%, less than 5%, less than 4%, less than 3%, less than 2%, less than 1% depletion of RBCs.  
	The copending application claims the unit dosage form wherein the anti-CD38 antibody results in less than 10%, less than 9%, less than 8%, less than 7%, less than 6%, less than 5%, less than 4%, less than 3%, less than 2%, less than 1% depletion of platelets.  
	The copending application claims the unit dosage form wherein the hematological cancer is relapsed/refractory multiple myeloma.  
	The copending application claims the hematological cancer is relapsed/refractory multiple myeloma.
	The copending application does not claim the unit dosage form is in a volume of 3 mL or less.
	The copending application does not claim the antibody is administered at a dosage of from 0.03 to 0.6 mg/kg body weight.
	The copending application does not claim the disease is CIA or RA.
	This deficiency is made up for by Jorgensen and Takeda.
	Jorgensen teaches the pain of a subcutaneous injection is related to injection volume in the thigh. The results show that increasing the volume from 0.5 to 1.0 mL increases the pain significantly. The findings from this study should be considered when injection preparations for subcutaneous administration are formulated. The volume should generally be less than 1.0 mL if injected into the thigh.
	Takeda further teaches administering pharmaceutical compositions in unit dosage form (paragraph 204; paragraphs 00183-00188; paragraphs 200-201), and administration of a single dose of Ab79 at 0.3 mg/kg (paragraph 0039; Figure 7) and 0.1 mg/kg (page 57). 
	Takeda teaches a method of treating a hematological cancer or rheumatoid arthritis or collagen-induced-arthritis, in a subject, the method comprising administering to the subject, an anti-CD38 antibody comprising SEQ ID NOs: 3-8 (claim 19). Takeda SEQ ID NOs: 3-8 are identical to instant SEQ ID NOs: 3-8 (claim 20; page 56).
	It would have been obvious to one of ordinary skill in the arts to modify the method of the copending application to further comprise administering the anti-CD38 antibody in a volume of 1 mL or less, as taught by Jorgensen. One of ordinary skill would have been motivated to subcutaneously administer an injection volume that does not cause significant pain in the patient, which is at a volume of less than 1.0 mL. One of ordinary skill in the arts would have had a reasonable expectation of success as Takeda already teaches that subcutaneous injection methods are preferred and further teaches optimizing the concentration dosages (paragraphs 00203-00211). 
	It would have been further obvious to administer the antibody at a dosage of from 0.03 to 0.6 mg/kg body weight. One of ordinary skill in the arts would have been motivated to use art-known dosages that were already shown to be safe, and have a reasonable expectation of success.
	It would have been further obvious to modify the method above to treat CIA or RA. One of ordinary skill in the arts would have been motivated to treat diseases already known to have been effectively treated by the claimed antibody with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Claims 1-28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 10-11, 28,  and 45-47 of copending Application No. 16/317,606 in view of Takeda (WO 2012/092612 A1, published 7/5/2012), and Jorgensen (Ann Pharmacother. 1996 Jul-Aug;30(7-8):729-32., published July 1996).
	The copending application claims a method for treating a RA in a subject, the method comprising subcutaneously administering to the subject an isolated human anti-CD38 antibody, wherein the anti-CD38 antibody comprises a variable heavy (VH) chain region comprising a CDR1 having the amino acid sequence of SEQ ID NO:3, a CDR2 having the amino acid sequence of SEQ ID NO:4, and a CDR3 having the amino acid sequence of SEQ ID NO:5; and a variable light (VL) chain region comprising a CDR1 having the amino acid sequence of SEQ ID NO:6, a CDR2 having the amino acid sequence of SEQ ID NO:7 and a CDR3 having the amino acid sequence of SEQ ID NO:8. SEQ ID NOs: 3-8 are identical to instant SEQ NOs: 3-8.
	The copending application claims the VH chain region has the amino acid sequence of SEQ ID NO:9 and the VL chain region has the amino acid sequence of SEQ ID NO: 10.  SEQ ID NOs: 9-10 are identical to instant SEQ NOs: 9-10.
	The copending application claims the anti-CD38 antibody comprises a heavy chain amino acid sequence of SEQ ID NO: 11 and a light chain amino acid sequence of SEQ ID NO: 12.  SEQ ID NOs: 11-12 are identical to instant SEQ NOs: 11-12.
	
	The copending application does not claim the disease to be treated is a hemotological cancer, such as multiple myeloma.
	The copending application does not claim the unit dosage form is in a volume of 3 mL or less.
	The copending does not claim the antibody is administered at a dosage of from 0.03 to 0.6 mg/kg body weight.
	This deficiency is made up for by Jorgensen and Takeda.
	Jorgensen teaches the pain of a subcutaneous injection is related to injection volume in the thigh. The results show that increasing the volume from 0.5 to 1.0 mL increases the pain significantly. The findings from this study should be considered when injection preparations for subcutaneous administration are formulated. The volume should generally be less than 1.0 mL if injected into the thigh.
	Takeda further teaches administering pharmaceutical compositions in unit dosage form (paragraph 204; paragraphs 00183-00188; paragraphs 200-201), and administration of a single dose of Ab79 at 0.3 mg/kg (paragraph 0039; Figure 7) and 0.1 mg/kg (page 57). 
	Takeda further teaches the disease treated by Ab79 can be multiple myeloma, chronic lymphoblastic leukemia, chronic lymphocytic leukemia, plasma cell leukemia, acute myeloid leukemia, chronic myeloid leukemia, B-cell lymphoma, or Burkitt's lymphoma (paragraph 0063).
	It would have been obvious to one of ordinary skill in the arts to modify the method of the copending application to further comprise administering the anti-CD38 antibody in a volume of 1 mL or less, as taught by Jorgensen. One of ordinary skill would have been motivated to subcutaneously administer an injection volume that does not cause significant pain in the patient, which is at a volume of less than 1.0 mL. One of ordinary skill in the arts would have had a reasonable expectation of success as Takeda already teaches that subcutaneous injection methods are preferred and further teaches optimizing the concentration dosages (paragraphs 00203-00211). 
	It would have been further obvious to administer the antibody at a dosage of from 0.03 to 0.6 mg/kg body weight. One of ordinary skill in the arts would have been motivated to use art-known dosages that were already shown to be safe, and have a reasonable expectation of success.
	It would have been further obvious to modify the method to treat cancers such as multiple myeloma, chronic lymphoblastic leukemia, chronic lymphocytic leukemia, plasma cell leukemia, acute myeloid leukemia, chronic myeloid leukemia, B-cell lymphoma, or Burkitt's lymphoma, as taught by Takeda. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, because Taekda already teaches the same antibody is able to treat cancer.
	In regards to claims 7-10, and 25-28 as evidenced by the instant specification paragraphs 00111, treatment of patients with anti-CD38 antibodies that bind to RBCs and platelets may also result in life threatening side effects. For example, treatment of RRMM with MOR202 resulted in several serious treatment-emergent adverse events (TEAEs) (see, e.g., Raab et al. (2015) Blood 126: 3035). The most common TEAEs at any grade were anemia (15 patients, 34%), fatigue (14 patients, 32%), infusion-related reactions (IRRs) and leukopenia (13 patients, 30% each), lymphopenia and nausea (11 patients, 25% each). Grade >3 TEAEs were reported for 28 patients (64%).
	However, as also evidenced by instant specification paragraph 00115, the safety, tolerability, pharmacokinetics, and pharmacodynamics of AB79, which is the anti-CD38 antibody comprising the claimed sequences, was then characterized clinically in a randomised, double-blind, placebo-controlled study of a single intravenous (IV) infusion or 1 mL subcutaneous (SC) injection in escalating dose cohorts of healthy human subjects. AB79 was well tolerated, all adverse events (AEs) were mild or moderate and there were no withdrawals due to AEs or infusion reactions (Fedyk et al. (2018) Blood 132:3249).
	As further evidenced by instant specification paragraph 00115, AB79 reduced levels of plasmablasts and natural killer (NK) cells at similar doses, with a 50% of maximum effective dose (EDso) of 0.003 mg/kg IV and 0.1 mg/kg SC. Reductions in total immunoglobulins (Ig) M and A occurred without comparable changes in IgG. Total white blood cell, granulocyte, lymphocyte, red blood cell, and platelet counts remained within normal ranges for all dose levels.
	Thus the limitations of administering the antibody does not cause hemolytic anemia or thrombocytopenia; administering the antibody results in less than 10% of grade 3 or 4 of one or more TEAEs selected from the group consisting to anemia, hemolytic anemia, thrombocytopenia, fatigue, infusion-related reactions, leukopenia, and lymphopenia; administering the antibody results in less than 10%, less than 20%, less than 30%, less than 40%, or less than 50% depletion of RBC; administering the antibody results in less than 10% depletion, less than 20%, less than 30%, less than 40%, or less than 50% depletion of platelets, would naturally follow from the administration of the antibody. 
	In regards to claim 15, and 24 the limitations which recite that the multiple myeloma is relapsed, relapsed and refractor or newly diagnosed cover every variation of multiple myeloma and thus do not limit the type of multiple myeloma to be treated.
This is a provisional nonstatutory double patenting rejection.


Claims 1-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, and 6-8 of U.S. Patent No. 8362211 in view of Takeda (WO 2012/092612 A1, published 7/5/2012), and Jorgensen (Ann Pharmacother. 1996 Jul-Aug;30(7-8):729-32., published July 1996) .
	The U.S. patent claims an anti-CD38 antibody, wherein the heavy chain variable region comprises SEQ ID NO:9 and light chain variable region comprises SEQ ID NO:10. 
	The U.S. patent claims an anti-CD38 antibody, wherein a heavy chain variable region comprising: i) a first CDR comprising SEQ ID NO:3; ii) a second CDR comprising SEQ ID NO:4; iii) a third CDR comprising SEQ ID NO:5; and ii) a second nucleic acid encoding a light chain variable region comprising: i) a first CDR comprising SEQ ID NO:6; ii) a second CDR comprising SEQ ID NO:7; DB2/ 31186929.1 -2- iii) a third CDR comprising SEQ ID NO:8.
	SEQ ID NOs: 3-8 are identical to instant SEQ NOs: 3-8.
	SEQ ID NOs: 9-10 are identical to instant SEQ NOs: 9-10.
	SEQ ID NOs: 11-12 are identical to instant SEQ NOs: 11-12.
	The U.S. patent does not claim the method of treating a disease wherein disease to be treated is cancer or autoimmune disease.
	The U.S. patent does not claim the unit dosage form is in a volume of 3 mL or less.
	The U.S. patent not claim the antibody is administered at a dosage of from 0.03 to 0.6 mg/kg body weight.
	This deficiency is made up for by Jorgensen and Takeda.
	Jorgensen teaches the pain of a subcutaneous injection is related to injection volume in the thigh. The results show that increasing the volume from 0.5 to 1.0 mL increases the pain significantly. The findings from this study should be considered when injection preparations for subcutaneous administration are formulated. The volume should generally be less than 1.0 mL if injected into the thigh.
	Takeda teaches a method of treating a hematological cancer or RA or CIA in a subject, the method comprising administering to the subject, an anti-CD38 antibody comprising SEQ ID NOs: 3-8 (claim 19; claim 20; page 56). Takeda SEQ ID NOs: 3-8 are identical to both the U.S. patent SEQ ID NOs: 3-8 and instant SEQ ID NOs: 3-8.
	Takeda further teaches administering pharmaceutical compositions in unit dosage form (paragraph 204; paragraphs 00183-00188; paragraphs 200-201), and administration of a single dose of Ab79 at 0.3 mg/kg (paragraph 0039; Figure 7) and 0.1 mg/kg (page 57). 
	
	Takeda further teaches the disease treated by Ab79 can be multiple myeloma, chronic lymphoblastic leukemia, chronic lymphocytic leukemia, plasma cell leukemia, acute myeloid leukemia, chronic myeloid leukemia, B-cell lymphoma, or Burkitt's lymphoma (paragraph 0063).
	It would have been obvious to one of ordinary skill in the arts to take the antibody from the U.S. patent and use it in a method for treating a disease in pharmaceutical compositions comprising unit dosage form, wherein the disease is an autoimmune disease or cancer. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, as Takeda already teaches antibodies with the same sequences in methods of treating cancers and autoimmune diseases.
	It would have been obvious to one of ordinary skill in the arts to modify the method of the U.S patent and Takeda to further comprise administering the anti-CD38 antibody in a volume of 1 mL or less. One of ordinary skill would have been motivated to subcutaneously administer an injection volume that does not cause significant pain in the patient, which is at a volume of less than 1.0 mL. One of ordinary skill in the arts would have had a reasonable expectation of success as Takeda already teaches that subcutaneous injection methods are preferred and further teaches optimizing the concentration dosages (paragraphs 00203-00211). 
	It would have been further obvious to administer the antibody at a dosage of from 0.03 to 0.6 mg/kg body weight. One of ordinary skill in the arts would have been motivated to use art-known dosages that were already shown to be safe, and have a reasonable expectation of success.
	It would have been further obvious to modify the method to treat cancers such as multiple myeloma, chronic lymphoblastic leukemia, chronic lymphocytic leukemia, plasma cell leukemia, acute myeloid leukemia, chronic myeloid leukemia, B-cell lymphoma, or Burkitt's lymphoma, as taught by Takeda. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, because Taekda already teaches the same antibody is able to treat cancer.
	In regards to claims 7-10, and 25-28 as evidenced by the instant specification paragraphs 00111, treatment of patients with anti-CD38 antibodies that bind to RBCs and platelets may also result in life threatening side effects. For example, treatment of RRMM with MOR202 resulted in several serious treatment-emergent adverse events (TEAEs) (see, e.g., Raab et al. (2015) Blood 126: 3035). The most common TEAEs at any grade were anemia (15 patients, 34%), fatigue (14 patients, 32%), infusion-related reactions (IRRs) and leukopenia (13 patients, 30% each), lymphopenia and nausea (11 patients, 25% each). Grade >3 TEAEs were reported for 28 patients (64%).
	However, as also evidenced by instant specification paragraph 00115, the safety, tolerability, pharmacokinetics, and pharmacodynamics of AB79, which is the anti-CD38 antibody comprising the claimed sequences, was then characterized clinically in a randomised, double-blind, placebo-controlled study of a single intravenous (IV) infusion or 1 mL subcutaneous (SC) injection in escalating dose cohorts of healthy human subjects. AB79 was well tolerated, all adverse events (AEs) were mild or moderate and there were no withdrawals due to AEs or infusion reactions (Fedyk et al. (2018) Blood 132:3249).
	As further evidenced by instant specification paragraph 00115, AB79 reduced levels of plasmablasts and natural killer (NK) cells at similar doses, with a 50% of maximum effective dose (EDso) of 0.003 mg/kg IV and 0.1 mg/kg SC. Reductions in total immunoglobulins (Ig) M and A occurred without comparable changes in IgG. Total white blood cell, granulocyte, lymphocyte, red blood cell, and platelet counts remained within normal ranges for all dose levels.
	Thus the limitations of administering the antibody does not cause hemolytic anemia or thrombocytopenia; administering the antibody results in less than 10% of grade 3 or 4 of one or more TEAEs selected from the group consisting to anemia, hemolytic anemia, thrombocytopenia, fatigue, infusion-related reactions, leukopenia, and lymphopenia; administering the antibody results in less than 10%, less than 20%o, less than 30%, less than 40%, or less than 50% depletion of RBC; administering the antibody results in less than 10% depletion, less than 20%, less than 30%, less than 40%, or less than 50% depletion of platelets, would naturally follow from the administration of the antibody. 
	In regards to claim 15, and 24 the limitations which recite that the multiple myeloma is relapsed, relapsed and refractor or newly diagnosed cover every variation of multiple myeloma and thus do not limit the type of multiple myeloma to be treated.
Claims 1-28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, and 17 of U.S. Patent No. 9102744 in view of Takeda (WO 2012/092612 A1, published 7/5/2012), and Jorgensen (Ann Pharmacother. 1996 Jul-Aug;30(7-8):729-32., published July 1996).
	The U.S. patent claims a method of treating cancer comprising administering an anti-CD38 antibody, wherein a heavy chain variable region comprising: i) a first CDR comprising SEQ ID NO:3; ii) a second CDR comprising SEQ ID NO:4; iii) a third CDR comprising SEQ ID NO:5; and ii) a second nucleic acid encoding a light chain variable region comprising: i) a first CDR comprising SEQ ID NO:6; ii) a second CDR comprising SEQ ID NO:7; DB2/ 31186929.1 -2- iii) a third CDR comprising SEQ ID NO:8.
	SEQ ID NOs: 3-8 are identical to instant SEQ NOs: 3-8.
	The U.S. patent does not claim the method of treating a hematological cancer or RA or CIA.
	The U.S. patent does not claim the method of treating a disease wherein disease to be treated is multiple myeloma.
	The U.S. patent does not claim the unit dosage form is in a volume of 3 mL or less.
	The U.S. patent not claim the antibody is administered at a dosage of from 0.03 to 0.6 mg/kg body weight.
	This deficiency is made up for by Jorgensen and Takeda.
	Jorgensen teaches the pain of a subcutaneous injection is related to injection volume in the thigh. The results show that increasing the volume from 0.5 to 1.0 mL increases the pain significantly. The findings from this study should be considered when injection preparations for subcutaneous administration are formulated. The volume should generally be less than 1.0 mL if injected into the thigh.
	Takeda teaches a method of treating a hematological cancer or RA or CIA in a subject, the method comprising administering to the subject, an anti-CD38 antibody comprising SEQ ID NOs: 3-8 (claim 19; claim 20; page 56). Takeda SEQ ID NOs: 3-8 are identical to both the U.S. patent SEQ ID NOs: 3-8 and instant SEQ ID NOs: 3-8.
	Takeda also teaches the VH chain region has the amino acid sequence of SEQ ID NO:9 and the VL chain region has the amino acid sequence of SEQ ID NO: 10; and
 a heavy chain amino acid sequence of SEQ ID NO: 11 and a light chain amino acid sequence of SEQ ID NO: 12.  SEQ ID NOs: 9-12 all comprise the recited CDRs 3-8, and Takeda SEQ ID NOs: 3-8 are identical to both the U.S. patent SEQ ID NOs: 3-8 and instant SEQ ID NOs: 3-8.
	Takeda further teaches administering pharmaceutical compositions in unit dosage form (paragraph 204; paragraphs 00183-00188; paragraphs 200-201), and administration of a single dose of Ab79 at 0.3 mg/kg (paragraph 0039; Figure 7) and 0.1 mg/kg (page 57). 
	Takeda further teaches the disease treated by Ab79 can be multiple myeloma, chronic lymphoblastic leukemia, chronic lymphocytic leukemia, plasma cell leukemia, acute myeloid leukemia, chronic myeloid leukemia, B-cell lymphoma, or Burkitt's lymphoma (paragraph 0063).
	It would have been obvious to one of ordinary skill in the arts to take the antibody produced from the U.S. patent and use it in a method for treating a CIA or RA oror a hematological cancer such as multiple myeloma in pharmaceutical compositions comprising unit dosage form. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, as Takeda already teaches antibodies with the same sequences in pharmaceutical compositions comprising unit dosage forms in methods of treating CIA or RA or a hematological cancer such as multiple myeloma.
	It would have been obvious to one of ordinary skill in the arts to modify the method above, to further comprise the VH chain region of SEQ ID NO:9 and the VL chain region of SEQ ID NO: 10; and a heavy chain amino acid sequence of SEQ ID NO: 11 and a light chain amino acid sequence of SEQ ID NO: 12.  As Takeda teaches SEQ ID NOs: 9-12 all comprise the recited CDRs 3-8, and Takeda SEQ ID NOs: 3-8 are identical to both the U.S. patent SEQ ID NOs: 3-8 and instant SEQ ID NOs: 3-8, one of ordinary skill in the arts would have been motivated, with a reasonable expectation of success to use art-known VH, VL, HC, and LC sequences with the same CDRs already known to be effective in treating cancers and autoimmune diseases.
	It would have been obvious to one of ordinary skill in the arts to modify the method of the U.S patent and Takeda to further comprise administering the anti-CD38 antibody in a volume of 1 mL or less. One of ordinary skill would have been motivated to subcutaneously administer an injection volume that does not cause significant pain in the patient, which is at a volume of less than 1.0 mL. One of ordinary skill in the arts would have had a reasonable expectation of success as Takeda already teaches that subcutaneous injection methods are preferred and further teaches optimizing the concentration dosages (paragraphs 00203-00211). 
	It would have been further obvious to administer the antibody at a dosage of from 0.03 to 0.6 mg/kg body weight. One of ordinary skill in the arts would have been motivated to use art-known dosages that were already shown to be safe, and have a reasonable expectation of success.
	
	In regards to claims 7-10, and 25-28 as evidenced by the instant specification paragraphs 00111, treatment of patients with anti-CD38 antibodies that bind to RBCs and platelets may also result in life threatening side effects. For example, treatment of RRMM with MOR202 resulted in several serious treatment-emergent adverse events (TEAEs) (see, e.g., Raab et al. (2015) Blood 126: 3035). The most common TEAEs at any grade were anemia (15 patients, 34%), fatigue (14 patients, 32%), infusion-related reactions (IRRs) and leukopenia (13 patients, 30% each), lymphopenia and nausea (11 patients, 25% each). Grade >3 TEAEs were reported for 28 patients (64%).
	However, as also evidenced by instant specification paragraph 00115, the safety, tolerability, pharmacokinetics, and pharmacodynamics of AB79, which is the anti-CD38 antibody comprising the claimed sequences, was then characterized clinically in a randomised, double-blind, placebo-controlled study of a single intravenous (IV) infusion or 1 mL subcutaneous (SC) injection in escalating dose cohorts of healthy human subjects. AB79 was well tolerated, all adverse events (AEs) were mild or moderate and there were no withdrawals due to AEs or infusion reactions (Fedyk et al. (2018) Blood 132:3249).
	As further evidenced by instant specification paragraph 00115, AB79 reduced levels of plasmablasts and natural killer (NK) cells at similar doses, with a 50% of maximum effective dose (EDso) of 0.003 mg/kg IV and 0.1 mg/kg SC. Reductions in total immunoglobulins (Ig) M and A occurred without comparable changes in IgG. Total white blood cell, granulocyte, lymphocyte, red blood cell, and platelet counts remained within normal ranges for all dose levels.
	Thus the limitations of administering the antibody does not cause hemolytic anemia or thrombocytopenia; administering the antibody results in less than 10% of grade 3 or 4 of one or more TEAEs selected from the group consisting to anemia, hemolytic anemia, thrombocytopenia, fatigue, infusion-related reactions, leukopenia, and lymphopenia; administering the antibody results in less than 10%, less than 20%o, less than 30%, less than 40%, or less than 50% depletion of RBC; administering the antibody results in less than 10% depletion, less than 20%, less than 30%, less than 40%, or less than 50% depletion of platelets, would naturally follow from the administration of the antibody. 
	In regards to claim 15, and 24 the limitations which recite that the multiple myeloma is relapsed, relapsed and refractor or newly diagnosed cover every variation of multiple myeloma and thus do not limit the type of multiple myeloma to be treated.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643   

/HONG SANG/Primary Examiner, Art Unit 1643